                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

DUSTIN HELLARD,                            )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )       Case No. 19-CV-43-GKF-FHM
                                           )
MID CENTURY INSURANCE                      )
COMPANY d/b/a/ FARMERS                     )
INSURANCE,                                 )
                                           )
                     Defendant.            )

                                  OPINION AND ORDER

       Plaintiff’s Motion to Compel Defendant to Respond to Plaintiff’s Discovery Requests,

[Dkt. 40], has been fully briefed, [Dkts. 46, 47], and is ripe for decision.

Claim File:

       To assist the court in resolving this issue, Defendant shall submit by January 20,

2020 to the court for an in camera review, all material in the claim file that was not

produced to Plaintiff except communications with defense counsel in this case, and any

material the court previously reviewed in camera. [Dkts. 39, 44].

Personnel Documents:

       GRANTED. Mass Bay Ins. Co., v. Langager, Case No. 16-CV-685-JED-FHM,
                Docket No. 39, (N.D. Okla. Aug. 18, 2017)
                Morrison v. Chartis Property Cas. Co., 2014 WL 840597 (N.D. Okla.
                March 4, 2014).
                Davidson v. Safeco Ins. Co., Case No. 10-CV-827-TCK-FHM, Docket
                No. 41, (N.D. Okla. Oct. 7, 2011).

Bonus and Incentives Programs:

       GRANTED. Mass Bay Ins. Co., v. Langager, Case No. 16-CV-685-JED-FHM,
                Docket No. 39, (N.D. Okla. Aug. 18, 2017)
Training and Claims Handling Materials:

      GRANTED. Morrison v. Chartis Property Cas. Co., 2014 WL 840597 (N.D. Okla.
               March 4, 2014).

      Plaintiff’s Motion to Compel Defendant to Respond to Plaintiff’s Discovery Requests,

[Dkt. 40], is GRANTED as set forth herein.      The court will issue a separate Order

concerning the Claim File after in camera review.

      SO ORDERED on the 7th day of January, 2020.




                                           2
